The present application is being examined pursuant to the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of the Claims
Receipt of Applicants’ Response, filed 7 September 2022, is acknowledged.  No claims are amended therein.  Claims 13 – 20 remain withdrawn as being directed to a non-elected invention.  Accordingly, claims 1 - 12 are available for active consideration. 

REJECTIONS WITHDRAWN 
The obviousness rejections set forth in the Action of 7 June 2022 are hereby withdrawn in light of Applicants’ remarks, and in favor of the new grounds of rejection set forth below.
NEW GROUNDS OF REJECTION 
Rejections Pursuant to 35 U.S.C. § 103
The following is a quotation of the appropriate paragraph of 35 U.S.C. § 103(a) that forms the basis for all obviousness rejections set forth in this Office Action:
(a) 	A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims pursuant to 35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation pursuant to 37 CFR § 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art pursuant to 35 U.S.C. 103(a).
Claims 1 – 8 are rejected pursuant to 35 U.S.C. § 103, as being obvious over US 2002/0115742 A1 to Trieu, H. and K. Chaffin, published 22 August 2002 (“Trieu ‘742”), in view of Roeder, R. and C. Turner, WO 01/54746 A2, published 2 August 2001, identified on IDS/Form 1449 filed 4 November 2021, Cite No. 1 (FOR) (“Roeder WO ‘746”) [, and US 6,887,408 to Yuan, Y., issued 3 May 2005 (Yuan ‘408”), as evidenced by Merriam-Webster, retrieved from the Internet on 24 October 2022 at https://www.merriam-webster.com/-dictionary/trapped (“Merriam-Webster”).
The Invention As Claimed 
	Applicants claim a porous reinforced composite scaffold comprising a PEEK matrix, the matrix comprising a plurality of whisker-shaped anisometric hydroxyapatite particles, and an interconnected plurality of pores, wherein the plurality of pores define a pore volume of the scaffold, each of the pores in the plurality of pores defined by voids interconnected by struts, and wherein at least a portion of the plurality of reinforcement particles are exposed on the struts within the pore voids, wherein the reinforcement particles are present in the thermoplastic polymer matrix from about 1% to about 60% of the material volume, and wherein the size of the reinforcement particles ranges between 20 nm and 2 mm in their largest dimension. 
The Teachings of the Cited Art 
	Trieu ‘742 discloses orthopedic compositions that include a homogeneous mixture of a biocompatible polymer and a bioactive particulate ceramic, wherein the ceramic has an average particle size of not more than 500 nm, wherein the compositions may be used to form spinal implants, including spinal spacers, interbody fusion cages, bone plates, and bone screws (see Abstract), wherein the ceramic particles are embedded or otherwise dispersed in the polymer matrix, and the nanocomposites are used to form shaped articles useful as bone-bone fixation devices, bone-soft tissue fixation devices, a tissue replacement or other similar grafts or devices, such as interference screws, bone plates (cervical plates), and various joint replacements or artificial discs (see ¶[0022]), wherein the compositions is a composite that includes a homogeneous mixture of a bioactive particulate ceramic and a biocompatible polymer that are sufficiently mixed together such that they are intermingled to form the compositions (see ¶[0023]), wherein the ceramic phase is a bioactive material that may elicit a biological response at its surface that results in bond formation with adjacent tissue, such as hydroxyapatite (HA) (see ¶[0025]), wherein the polymer is selected such that it will act to reinforce the compositions in order to increase the load-bearing capability of the compositions, and may be non-bioresorbable, such as polyetheretherketone (PEEK) (see ¶[0029]), wherein the polymers may be provided in a variety of forms, depending on the desired application, such as gels, powders, pellets, granules, and liquids (see ¶[0031]), wherein the particulate ceramic is present in an amount sufficient to increase the rigidity of the polymer, the components ultimately present in an amount sufficient to increase the load bearing capacity, ductility and/or flexibility of the compositions (see ¶[0032]), wherein the particulate ceramic are present in the composition in an amount of about 1 % to about 49% by volume of the composition (see ¶[0033]), wherein homogeneous mixing of the two phases, so that the two components will be sufficiently intermingled, may be achieved by a variety of methods, including polymer mixing methods known to the art, including, for example, blending, extrusion, and solvent suspension (see ¶[0034]), wherein, in order to achieve homogeneous mixing of the polymer and the HA, the polymer can first be dissolved in a miscible solvent, followed by adding hydroxyapatite to the polymer solvent mixture, wherein the hydroxyapatite carrier solvent is immiscible with the polymer solvent, and the hydroxyapatite carrier solvent is then eliminated, leaving the miscible solvent, polymer, and hydroxyapatite which is then quenched into a solution in dry ice and methanol where the polymer and the hydroxyapatite will separate from the solvent for recovery (see ¶[0035]), and wherein the compositions may deliver desired pharmacological agents, such as growth factors, including bone morphogenic proteins, transforming growth factor-β, insulin-like growth factor, platelet-derived growth factor, fibroblast growth factor, among others (see ¶[0037]).  The reference does not disclose a composite material having a porosity of from 1 to 95%, or hydroxyapatite in the form of whiskers, at 1 to 60% of the volume of the material, wherein the anisometric HA particles are both embedded within the polyaryletherketone polymer and exposed on pore walls within the polymer matrix.  The teachings of Roeder WO ‘746 and Yuan ‘408 remedy these deficiencies.
Roeder WO ‘746 discloses a composite biomaterial that can be used in applications such as an orthopedic implant (see p. 1, ll. 12 - 14), wherein the composite biomaterial comprises anisometric calcium phosphate reinforcement particles that are dispersed within a matrix comprising a biocompatible polymer (see p. 3, ll. 7 - 11), wherein the calcium phosphate reinforcement particles are either single crystals or dense polycrystals, and are anisometric (see p. 5, ll. 4 – 10), wherein the calcium phosphate compounds can be hydroxyapatite, β-tricalcium phosphate, α-tricalcium phosphate, biphasic calcium phosphate, dicalcium phosphate dihydrate, monocalcium phosphate monohydrate, among others (see p. 6, ll. 15 – 19; Table I, p. 7), wherein the calcium phosphate reinforcement particles can be in the shape of whiskers and the particles have a mean aspect ratio (length along the c-axis/length along the x-axis) of greater than 1 and less than 100 (see p. 8, l. 30 – p. 9, l. 8), wherein the reinforcement particles have mean dimensions of from about 1 µm to about 500 µm along the c-axis and from about 20 nm to about 20 µm along the x-axis (see p. 9, l. 12 - 14), wherein the reinforcement particles can be provided in an amount of from about 1% to about 60% by volume of the composite material (see p. 9, l. 31 – p. 10, l. 2), and wherein the inherent strength of the reinforcement particles, which is greater than that of the matrix, enhances the mechanical strength of the composite (see p. 11, ll. 29 – 31).
Yuan ‘408 discloses porous poly(aryl ether ketone) (PAEK) articles prepared from PAEK/polyimide blends by selective chemical decomposition and subsequent removal of the polyimide phase [sacrificial porogen removal], wherein the articles exhibit highly interconnected pore structure and a narrow pore size distribution (see Abstract), wherein the average pore size can be less than 1 µm, wherein the porous PAEK articles can be utilized as a porous medium for a broad range of applications (see Abstract), wherein the preparation process comprises forming a blend of a poly(aryl ether ketone)-type polymer with a polyimide polymer, forming a shaped article from the blend by molding, decomposing the polyimide in the shaped article into low molecular weight fragments, and removing the low molecular weight fragments from the article (see Col. 3, l. 60 – Col. 4, l. 2), wherein formation of the blends can be carried out by a process where the component polymers are dissolved in a solvent and then quenched into water to form polymer blend powders (see Col. 10, ll. 32 – 37), wherein the blend powders are compression molded into articles of desired shapes (see Exs. 1, 2), wherein PEEK/polyimide blends suitable for use in preparing porous articles comprise from about 5 to about 95 weight percent of the PEEK component, and from 95 to 5 weight percent of one or more polyimide components (see Col. 10, ll. 45 – 49), wherein the polymer blends are fabricated into a variety of articles, prior to porogen removal, with shapes determined by the intended use (see Col. 10, ll. 58 – 62), wherein the average pore diameter is affected by polyimide selection, by blend processing conditions, and by PEEK/polyimide blend ratio (see Col. 12, ll. 14 – 16), and wherein the resultant porous articles can be in any desired shape (see Col. 13, ll. 1 – 3).  
Application of the Cited Art to the Claims 
	It would have been prima facie obvious at the time of the invention to prepare orthopedic compositions that include a homogeneous mixture of a biocompatible polymer and a bioactive particulate ceramic, wherein the ceramic has an average particle size of not more than 500 nm, wherein the compositions may be used to form spinal implants, wherein the ceramic particles are dispersed in the polymer matrix, wherein the polymer (PEEK) is such that it acts to reinforce the compositions in order to increase the load-bearing capability, as taught by Trieu ‘742, wherein the hydroxyapatite particles are anisometric, in the shape of whiskers, and the particles have a mean aspect ratio (length along the c-axis/length along the x-axis) of greater than 1 and less than 100, wherein the reinforcement particles have mean dimensions of from about 1 µm to about 500 µm along the c-axis and from about 20 nm to about 20 µm along the x-axis, wherein the reinforcement particles are present in the polymer matrix at from 1 – 60% of the volume, as expressly taught by Roeder WO ‘746, and wherein the composite material comprises a highly interconnected pore structure, as taught by Yuan ‘408.  One of skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Roeder WO ‘746 as to the improved structural and mechanical properties of polymer/HA composites wherein the HA is in the form of anisometric crystals, such as in the shape of whiskers (see p. 22, ll. 11 – 15), and by the art-recognized utility of porous implant structures that permit the influx of nutrients, cells, osteogenic factors, and the like.
With respect to the recitation in claim 1 of a limitation directed to the calcium phosphate particles embedded within the polymer matrix material, “exposed on the struts within the pore voids,” the Examiner notes that the cited references do not explicitly teach that the calcium phosphate particles within the porous composite material are “exposed on struts.” However, it is the Examiner’s position that composite materials comprising PEEK and anisometric hydroxyapatite reinforcement particles, according to the teachings of the cited art, with porosity as high as 95%, and at a volume loading of the reinforcement particles as high as 60% in the PEEK polymer matrix, and wherein the porosity of the composite materials of the prior art is achieved by processes substantially identical to those disclosed by Applicants (see Applicants’ specification, at ¶[0051]), would necessarily read on this limitation. 
In this regard, the Examiner also notes that the claim limitations at issue do not explicitly recite any quantitative limitations directed to the extent to which the reinforcement particles are “exposed” on the struts [pore walls], however that extent would be measured.  As a consequence, it is the Examiner’s position that the claims are reasonably interpreted to encompass materials where any amount of the reinforcement particles are exposed on a “strut” within the polymer matrix, conceivably down to any portion of a single reinforcement particle on a single strut/pore wall. 
In looking to Applicants’ specification, there is disclosure directed to a range of porosity of from 1 – 95 vol% in the materials of the invention (see ¶[0038]).  In addition, the specification discloses that the reinforcement particles are present in the polymer matrix at a relative volume loading of from 1 – 60% (see ¶[0031]).  In comparison, Yuan ‘408, the reference cited for teachings directed to creating porosity in the polymer matrix of the articles, discloses PAEK materials prepared from a binary blend of PEEK and a porogen polymer [poly(ether imide)], wherein the blend comprises the porogen at a mass loading in a range of from 5 – 95% wgt (see Col. 10, ll. 45 – 49).  The Examiner notes that the reference does not provide quantitative values for fully delimited ranges of bulk porosity that would result from the disclosed range of porogen loadings; however, the reference explicitly teaches that low PAEK/polyimide ratios favor formation of porous materials with increased porosity and increased pore diameter (see Col. 12, ll. 16 – 18). Further in this regard, the reference discloses that the processes used to create porosity in the PEEK matrix are effective in removing 100% of the porogen (see Exs. 1 and 2). 
In looking to the primary reference, Trieu ‘742, the reference teaches that the disclosed composite materials comprise a solid calcium phosphate particulate material at loadings of from about 1% to about 49% by volume.  Roeder WO ‘746 discloses a composite material comprising a PEEK polymer matrix with anisometric calcium phosphate reinforcing materials at a volume loading in the range of from about 1% to about 60% (see p. 9, l. 31 – p. 10, l. 2). Thus, in looking to a composite material prepared in accord with the teachings of the cited references, that material would comprise a composite PEEK polymer matrix comprising hydroxyapatite reinforcement particles (see Trieu ‘742), wherein the calcium phosphate reinforcing particles are anisotropic (see Roeder WO ‘746), wherein the particles are present at a loading of up to 60 vol% (id.), and wherein the polymer matrix would have a bulk porosity of up to 95% (Yuan ‘408). 
An additional factor to consider relates to the methods used to prepare the porous composite materials that are at issue. In this regard, both Yuan ‘408 and Applicants rely on a method to create porosity in the PEEK polymer that uses a sacrificial porogen that is initially present in an intimate mixture with the polymer of the matrix.  The removal of this porogen from the polymer matrix creates the desired porosity in the resultant materials.  Furthermore, it is the Examiner’s position that the proper focus on process steps is on the method to create porosity in the disclosed composite materials, rather than on initial blending or mixing processes.
	To summarize, Yuan ‘408 discloses that the porogen can be present at a volume percent as high as 95%, and Applicants disclose that the porosity of the claimed composite materials can be as high as 95%. Yuan ‘408 uses a polyimide polymer as the porogen, and Applicants use sodium chloride.  The Examiner also notes that mixtures of polymer/reinforcement particles/porogen are first prepared as solid articles by compression molding, after which the molded articles are treated in order to remove the included porogens (see Trieu ‘742, at ¶[0034]; Yuan ‘408, at Col. 14, ll. 23 – 25; cf. Applicants’ specification, at ¶¶[0053] – [0054]; [0059]), the molding processes undertaken before porogen removal.  However, although the porogen of Yuan ‘408 is different chemically from the porogens used by Applicants, both Yuan ‘408 and Applicants use wet methods to remove the porogens.  In Yuan ‘408, the wet method uses reagents that decompose the polyimide porogen into low molecular weight and, preferably, also completely remove the fragments of porogen so formed.  Applicants remove the sodium chloride porogen by soaking a compressed pellet formed from PEEK, calcium phosphate particles, and sodium chloride in deionized water for 72 hours, and dissolving the sodium chloride particles, effectively removing them from the PEEK matrix.  Most importantly in this regard, after removal of the porogen, regardless of the chemical identity of the porogen, or of the leachate used to remove the porogen from the polymer matrix, the resulting porous polymer matrix according to the cited references is substantially identical to the porous composite matrix of Applicants’ claimed invention. 
When removing a porogen that is present at a loading as high as 95%, from an intimate mixture comprising reinforcement particles (at a loading of 60%) and an inert polymer matrix, it is inconceivable how that removal process would NOT result in at least a portion of at least a portion of one anisometric reinforcement particle peeking out of at least one pore wall within the polymer matrix.  
Thus, it is the Examiner’s position that composite materials according to the teachings of the cited references would necessarily comprise at least some reinforcement particles exposed on the surface of the pore walls within the polymer matrix, based on substantial identity between the materials and the processes used to prepare the resultant composites. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 1 - 8 would have been obvious within the meaning of 35 USC § 103.

Claims 9 – 12 are rejected pursuant to 35 U.S.C. § 103, as being obvious over Trieu ‘742, in view of Roeder WO ‘746, and Yuan ‘408 as applied to claims 1 - 8 above, and further in view of Karageorgiou, V. and D. Kaplan, Biomaterials 26:  5474 – 5491 (2005) (“Karageorgiou (2005)”).
The Invention as Claimed 
	The invention with respect to claim 1 is described above.  In addition, Applicants claim a porous reinforced composite scaffold comprising a PEEK matrix, the matrix comprising a plurality of whisker-shaped anisometric hydroxyapatite particles, and an interconnected plurality of pores, wherein at least a portion of the plurality of reinforcement particles are exposed on the struts within the pore voids, wherein the pore volume ranges from about 1% to about 95 vol%, with pore sizes in a range from about 10 µm to about 500 µm, and wherein the porosity within the porous reinforced composite scaffold is uniform.
The Teachings of the Cited Art 
	The teachings of Trieu ‘742, Roeder WO ‘746, and Yuan ‘408 are relied upon as described in the above rejection of claims 1 – 8.  The references do not disclose porous reinforced composite scaffolds wherein the pore size is in the range of about 10 µm to about 500 µm.  The teachings of Karageorgiou (2005) remedy that deficiency.
	Karageorgiou (2005) discloses that porosity and pore size of biomaterial scaffolds play a critical role in bone formation in vitro and in vivo, where higher porosity and larger pore size result in greater bone ingrowth, wherein the minimum requirement for pore size is considered to be ~100 µm due to cell size, migration requirements and transport, but pore sizes > 300 µm are recommended, due to enhanced new bone formation and the formation of capillaries, wherein, because of vascularization, pore size has been shown to affect the progression of osteogenesis, such that large pores, that are well-vascularized, lead to direct osteogenesis (see Abstract), wherein osteogenesis can occur by seeding scaffolds before implantation with cells that will establish new centers for bone formation, such as osteoblasts and mesenchymal cells that have the potential to commit to an osteoblastic lineage (see p. 5475, 1st col., 1st para.), wherein scaffolds for osteogenesis should mimic bone morphology, structure and function in order to optimize integration into surrounding tissue (see p. 5475, 1st col., 2nd para.), wherein pores are necessary for bone tissue formation because they allow migration and proliferation of osteoblasts and mesenchymal cells, as well as vascularization, and wherein a porous surface improves mechanical interlocking between the implant biomaterial and the surrounding natural bone, providing greater mechanical stability at this critical interface (see p. 5476, 1st col., 2nd para.).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to 
prepare orthopedic compositions that include a porous mixture of a biocompatible polymer and a bioactive particulate ceramic, wherein the compositions may be used to form spinal implants, according to the teachings of Trieu ‘742, Roeder WO ‘742, and Yuan ‘408, wherein the pores within the implants have sizes in excess of 300 µm, as taught by Karageorgiou (2005).  One of skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of the reference to the effect that such pore sizes in bone implants are necessary for bone tissue formation because they allow migration and proliferation of osteoblasts and mesenchymal cells, as well as an extent of vascularization of the implant that leads to direct osteogenesis.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 9 – 12 would have been obvious within the meaning of 35 USC § 103.
REJECTIONS MAINTAINED 
Obviousness-Type Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1 - 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 4, 6 - 8, 11, 12, 17 – 19, 21 and 24 of U.S. Patent No. 7,758,882 ("the ‘882 patent"), in view of Trieu ‘742 and Yuan ‘408.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the identified claims of the ‘882 patent are directed to a composite biomaterial comprising (a) a matrix including (i) a calcium phosphate composition that can cure in vivo, (ii) a thermoplastic polymer, or (iii) any combination of (i) and/or (ii); and (b) anisometric calcium phosphate reinforcement particles dispersed within the matrix, wherein the reinforcement particles are present in an amount of from about 1 % by volume of the composite to about 60% by volume of the composite, and wherein the reinforcement particles have a mean aspect ratio (length along c-axis/length along a-axis) of greater than 1 and less than 100, wherein at least some of the reinforcement particles are shaped like whiskers, wherein the reinforcement particles have dimensions of from about 1 micrometer to about 500 micrometers along the c-axis and from about 0.02 micrometers to about 20 micrometers along the a-axis, wherein the matrix includes at least one thermoplastic that is bioresorbable, such as poly(DL-lactide) (DLPLA), poly(L-lactide) (LPLA), poly(glycolide) (PGA), poly(ɛ-caprolactone) (PCL), poly(dioxanone) (PDO), poly(glyconate), poly(hydroxybutyrate) (PRB), poly(hydroxyvalerate) (PRV), poly(orthoesters), poly(carboxylates), poly(propylene fumarate), poly(phosphates), poly(carbonates), poly(anhydrides), poly(iminocarbonates), poly(phosphazenes), copolymers or blends thereof, or combinations thereof, wherein at least some of the reinforcement particles are bioresorbable, wherein the bioresorbable reinforcement particles are graded from a surface of the matrix to an inner core of the matrix, wherein the anisometric calcium phosphate reinforcement particles can be amorphous calcium phosphate, biphasic calcium phosphate, calcium phosphate, dicalcium phosphate, dicalcium phosphate dihydrate, calcium hydroxyapatite, carbonated calcium hydroxyapatite, monocalcium phosphate. monocalcium phosphate monohydrate, octacalcium phosphate, tricalcium phosphate, alpha-tricalcium phosphate, beta-tricalcium phosphate, tetracalcium phosphate, or combinations thereof, the composite further comprising at least one additive, such as growth factors, transcription factors, matrix metalloproteinases, peptides, proteins, or combinations thereof.  The claims of the ‘882 patent do not expressly disclose or teach that the polymer is a polyaryletherketone, or that it has a uniform porosity, or a porosity ranging from 1 - 95% by volume, or that the anisometric calcium phosphate particles are distributed essentially uniformly throughout and embedded within the thermoplastic polymer material, as well as exposed on the struts within the pore voids, or pores with diameters ranging from about 10 to 500 µm, or that the composite has a plurality of pores that are defined by voids interconnected with struts.    The teachings of Trieu ‘742 and Yuan ‘408, as set forth above, remedy those deficiencies.
	With respect to the recitation in claim 1 of a limitation directed to calcium phosphate particles, embedded within the polymer matrix material, “exposed on the struts within the pore voids,” the Examiner notes that the cited references do not explicitly teach that the calcium phosphate particles within the porous composite material are “exposed on struts.”  However, it is the Examiner’s position that, given teachings of the cited reference directed to the substantially uniform mixture of polymer, leachate, and calcium phosphate particles, the remaining solid polymeric material within the porous polymer matrix would necessarily display at least a portion of the calcium phosphate particles on the surfaces of the “struts,” thus meeting this limitation.
	The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP Chapter 2300).  Commonly assigned U.S. Patent No. 7,758,882, discussed above, would form the basis for a rejection of the noted claims pursuant to 35 U.S.C. § 103(a) if the commonly assigned case qualifies as prior art pursuant to 35 U.S.C. §§ 102(e), (f) or (g), and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee can, pursuant to 35 U.S.C. § 103(c) and 37 CFR § 1.78(c), either show that the conflicting inventions were commonly owned at the time the invention in this application was made, or name the prior inventor of the conflicting subject matter.
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103 based upon the commonly assigned case as a reference under 35 U.S.C. §§ 102(f) or (g), or 35 U.S.C. § 102(e) for applications pending on or after December 10, 2004.
Claims 1 - 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 4, 6 and 13 of U.S. Patent No. 10,945,854 ("the ‘854 patent").  Although the claims at issue are not identical, they are not patentably distinct from each other because the identified claims of the ‘882 patent are directed to a porous reinforced composite scaffold material, comprising a polyaryletherketone polymer, and a plurality of anisometric reinforcement particles comprising calcium phosphate crystals distributed essentially uniformly throughout the polyaryletherketone polymer, wherein the reinforced composite scaffold material comprises a substantially continuously interconnected plurality of pores that are uniformly distributed throughout the polyaryletherketone polymer, each of the pores in the plurality of pores defined by voids interconnected by struts, and having a size within the range from about 10 to 500 μm, and wherein anisometric reinforcement particles are both embedded within the polyaryletherketone polymer and exposed on the struts within the pore voids, and wherein the anisometric reinforcement particles are present from about 1 to about 60%, by volume, in the polyaryletherketone polymer, wherein the porosity ranges between 1 to 95 percent by volume, wherein the anisometric reinforcement particles comprise hydroxyapatite, wherein the anisometric reinforcement particles comprise hydroxyapatite whiskers, and wherein the scaffold comprises between 1 to 50 percent by volume of hydroxyapatite whiskers, and wherein the size of the anisometric reinforcement particles ranges between 20 nm and 2 mm.
Claims 1 - 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims   1, 7 – 9, 11, and 13 of U.S. Patent No. 11,179,243 ("the ‘243 patent").  Although the claims at issue are not identical, they are not patentably distinct from each other because the identified claims of the ‘243 patent are directed to an implantable device comprising at least two regions comprising, (a) a central region; and (b) an outer region surrounding a perimeter of the central region, at least one of the two regions comprising a porous reinforced composite scaffold material that comprises a thermoplastic polymer matrix, and a plurality of reinforcement particles distributed throughout the thermoplastic polymer matrix, and a substantially continuously interconnected plurality of pores that are distributed throughout the thermoplastic polymer matrix, each of the plurality of pores defined by voids interconnected by struts, wherein the reinforcement particles are both embedded within the thermoplastic polymer matrix and exposed on the struts within the pore voids, and the other of the at least two regions comprising one of (1) a porous reinforced composite scaffold material that comprises a thermoplastic polymer matrix, and a plurality of reinforcement particles distributed throughout the thermoplastic polymer matrix, and a substantially continuously interconnected plurality of pores that are distributed throughout the thermoplastic polymer matrix, each of the plurality of pores defined by voids interconnected by struts, wherein the reinforcement particles are both embedded within the thermoplastic polymer matrix and exposed on the struts within the pore voids, wherein the reinforcement particles are present from about 20 to about 40 percent by volume, based on the volume of the thermoplastic polymer matrix, and wherein the reinforcement particles are anisometric, and wherein the size of the reinforcement particles ranges from about 20 nm - 100 μm, wherein the reinforcement particles comprise hydroxyapatite, wherein the pores within at least one of the regions have a size within the range from about 10 to about 500 μm, and wherein  the porosity of the thermoplastic polymer ranges from about 40 to about 90 percent by volume.
Claims 1 – 12 are provisionally rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 7, 8, 9, and 11 of co-pending Application No. 17/180,935 (“the ‘935 application”). 
The instant claims have been described supra. 
Claims  1, 7, 8, 9, and 11 of the ‘935 application are directed to a composite material, comprising a porous reinforced composite scaffold, comprising a polyaryletherketone polymer and anisometric reinforcement particles distributed throughout the polyaryletherketone polymer, and a substantially continuously interconnected plurality of pores distributed throughout the polyaryletherketone polymer, each of the pores in the plurality of pores defined by voids interconnected by struts, each pore void having a size within a range from about 10 to 500 μm, wherein a plurality of the anisometric reinforcement particles are both embedded within the polyaryletherketone polymer and exposed on the struts within the pore voids, wherein the anisometric reinforcement particles are present in the polyaryletherketone polymer from about 1 to about 60% of the material volume, wherein the anisometric reinforcement particles are distributed essentially uniformly throughout the polyaryletherketone polymer, wherein the anisometric reinforcement particles comprise hydroxyapatite, and wherein the pore volume ranges from about 1 to 95 percent, by volume, based on the scaffold volume.
Thus, the enumerated claims of the ‘935 application are drawn to an invention that reads upon present claims 1 – 12 and, as such, are directed to an invention that is patentably indistinct.
This is a provisional obviousness-type double patenting rejection.
Response to Applicants’ Arguments 
	The Examiner has carefully considered the arguments submitted by Applicants in the Response filed 7 September 2022, but does not find them persuasive.  Applicants first argue that “claims 1 and 10 are neither anticipated by nor obvious over any of the references cited by the Patent Office, alone or in combination with one another.”  The Examiner respectfully disagrees.
	Not unexpectedly, Applicants’ primary arguments rest on the limitations recited in claims 1 and 10 directed to the calcium phosphate reinforcement particles within the porous composite material being “exposed on the struts within the pore voids,” and further rely on a PTAB decision rendered in a related case that rejected an inherency-based argument directed to this limitation.  Applicants further base the logic of their argument by reference to MPEP § 2112.01 for the standard that prior art processes must be “identical or substantially identical” to the processes used by the Applicants for preparation of the composite material of the invention.  To contrast to this standard, Applicants cite to the rejection applied in the Action of 7 June 2022 which used the phrase “highly similar.”  The Examiner would observe at this point that Applicants have strayed into the realm of semantic distinctions in pursuing such arguments.  Is the phrase, “substantially identical” defined with such specificity to create a presumption that the phrase “highly similar” is so different as to overcome a prima facie case of obviousness?
	Although the discussion immediately above is directed to similarity between the processes disclosed in the cited art and the processes disclosed by Applicants to prepare their composite material, the Examiner notes that MPEP § 2112.01 is directed to a presumption of inherency between compositions from the prior art and compositions of the invention, and not just to the unclaimed processes for preparation of those materials.  In this regard, Applicants are effectively putting the cart before the horse, particularly where there are no process limitations recited in the claims under examination.  The positions set forth in the prosecution to date dealing with the recited limitations at issue were based on identity between the composite materials of the invention and materials according to the teachings of the cited references - as prepared, and in their final form.  Solely in order to rebut arguments offered by Applicants against such identity, the rejections pointed to, and compared, the processes used by the cited references as compared to the processes disclosed by Applicants.
	To reiterate the positions set forth in the above rejection, in looking to the composite material prepared in accord with the teachings of the cited references, that material would comprise a composite PEEK polymer matrix comprising hydroxyapatite reinforcement particles (see Trieu ‘742), wherein the calcium phosphate reinforcing particles are anisotropic (see Roeder WO ‘746), wherein the particles are present at a loading of up to 60 vol% (id.), and wherein the polymer matrix would have a bulk porosity of up to 95% (Yuan ‘408).  Thus, the rejection concluded that it would have been prima facie obvious for one of ordinary skill in the relevant art to prepare composite materials comprising a PEEK matrix with hydroxyapatite reinforcement particles for use in spinal implants according to the teachings of Trieu ‘742, wherein the composite materials comprise anisotropic hydroxyapatite particles at loadings of 60% vol, according to the teachings of Roeder WO ‘746, motivated by the reference’s teachings directed to the enhanced mechanical properties of such composites arising from use of anisotropic particles in place of the spherical particles of Trieu ‘742, and wherein the PEEK composites are prepared with a uniform, interconnected porosity at levels as high as 95%, according to the teachings of Yuan ‘408, as motivated by that reference’s teachings directed to precisely tailored porosity made possible by the processes disclosed therein.
To rebut Applicants’ assertions that the materials according to the cited art would not possess reinforcement particles exposed on the walls of the porous matrix, the rejection turned to the processes disclosed by the cited art for preparation of composite materials.   As set out at length in the above rejection, both Yuan ‘408 and Applicants rely on methods to create porosity in the PEEK polymer materials that use a sacrificial porogen that is initially present in an intimate mixture with the polymer of the matrix.  The removal of this porogen from the polymer matrix creates the desired porosity in the resultant materials. Yuan ‘408 discloses that the porogen can be present at a volume percent as high as 95%, and Applicants disclose that the porosity of the composite materials can be as high as 95%.  Yuan ‘408 differs from Applicants only in the use of a polyimide polymer as the porogen, while Applicants use sodium chloride. However, although the porogens are different chemically, both Yuan ‘408 and Applicants use wet methods to remove the porogen.  In Yuan ‘408, the wet method uses reagents that decompose the polyimide porogen into low molecular weight, easily, and completely, extractable fragments.  Applicants remove the sodium chloride porogen by soaking a compressed pellet formed from PEEK, calcium phosphate particles, and sodium chloride in deionized water for 72 hours, and dissolving the sodium chloride particles, effectively dissolving and leaching them from the remaining PEEK matrix.  
Applicants’ attempts to stress process differences between their invention and the processes disclosed by the cited art have relied primarily on the initial process steps comprising preparation of a mixture of components (polymer/PEEK, HA, and/or porogen).  However, it is the Examiner’s position that the appropriate focus is on the process for creating porosity by removal of porogen to create desired and tailored porosity in the polymer matrix.  Applicants’ attempt to base their argument on the initial mixing steps, which arguments shall be addressed at greater length below, are not controlling on the issue of patentability, and do no more than divert consideration of the issues to trivialities.
Most importantly, after removal of the porogen, regardless of the chemical identity of the porogen, or of the leachate used to remove the porogen from the polymer matrix, or how the components of the matrix materials are initially mixed, the resulting porous polymer matrix material is the same as (substantially identical to) Applicants’ invention.  It has been the Examiner’s position that, when removing a porogen that is present at a loading as high as 95% wgt, from an intimate mixture comprising whisker-shaped reinforcement particles (at a loading of 60%) and polymer, it is inconceivable how that removal process would NOT necessarily result in at least a portion of at least one anisometric reinforcement particle peeking out of a pore wall within the polymer matrix.  Posed differently, and most tellingly, what are Applicants doing differently from the teachings of the cited references that results in the “exposed” reinforcements in Applicants’ materials, but not in materials according to the teachings of the cited art?  Applicants have never been able to address that question sufficiently to make a discernable distinction between the claimed composite implant material and that of composite materials according to the teachings of the prior art as cited.
Applicants go on to argue that none of the cited references disclose porous materials with pore sizes in the range of about 10 to about 500 µm (see claims 9 and10), and that Yuan ‘408 discloses pore sizes that can be less than 1 µm.  Applicants argument is acknowledged.  However, only claims 9 - 12 recite/require the pore size limitation, and these claims are rejected over the further teachings of Karageorgiou (2005).  With respect to these claims, Applicants’ argument fails to take into consideration that Yuan ‘408 explicitly discloses that “[t]he average pore diameter is affected by polyimide selection, by blend processing conditions and by PAEK/polyimide blend ration. Low PAEK/polyimide ratio favors formation of porous materials with increased bulk porosity and increased pore diameter” (see Col. 12, ll. 10 – 18).  Thus, the reference provides explicit teachings as to how to tailor the porosity of the PEEK articles, which guidance uses methods well within the expertise of the skilled artisan, rendering the pore size to be nothing more than a result-effective variable, which the skilled artisan would optimize in accord with the teachings of Karageorgiou (2005) to pore sizes greater than 300 µm, thus substantially overlapping with the claimed range of 10 – 500 µm.  
With respect to the Board decision to which Applicants make frequent reference, the Examiner notes that the Board concluded that “pore size appears to be a result effective variable” (see Board Opinion, p. 6, last para.).  The Board went on to further conclude that the rejection then under review failed to reach this limitation because it did not establish that the optimization  would lead to pore sizes in the range of 10 – 500 µm.  However, as pointed out above, the current rejections rely on the teachings of Karageorgiou (2005) for the disclosure of not only pore sizes significantly overlapping with the claimed range, but also a compelling rationale that such pore sizes allow for the influx of nutrients, osteogenic factors, and cells through the porous polymer matrix in order to enhance the osteogenic function of the composite implants.
	Further with respect to the Board decision, Applicants argue that “the Patent Trial and Appeal Board has already considered these exact same references, combined in the same manner, in Appeal No. 2019-002547, and determined unanimously that the Patent Office's reliance on these references for inherency was improper.”  Although not contesting that Applicants have accurately stated the conclusions reached by the Board on this issue, the Examiner notes that in both the Opinion, as well as during oral arguments before the Board panel, a reference, US 2003/0008395 A1 to Holy, C., et al., published Jan. 9, 2003 (“Holy ‘395”), was both urged by Applicants, and relied upon by the Board, to reject the inherency position maintained in the rejection of record.  However, this reference was not cited in the rejections being considered by the Board, nor in the rejection of record in the instant application. 
	The Examiner also notes that the Response of 7 September 2022 includes a Declaration from Dr. Roeder, a named inventor, which concludes, at ¶12, that a person having ordinary skill in the art, in following the teachings of Yuan ‘408 “would have expected that the reinforcement particles would be encapsulated by the polymer after removal of the porogen such that the reinforcements are not exposed on as-molded surfaces” (emphasis added).  In that Declaration, at ¶10, the Declarant further relies on Holy ‘395 to conclude that “[t]he calcium phosphate reinforcements [of Holy ‘395] were shown to be encapsulated and not exposed.”  The Examiner disagrees strongly with this erroneous statement.
	Furthermore, as referenced above, the transcript of the Oral hearing before the Board reveals that numerous exchanges between Applicants and the Board panel addressed Holy ‘395 and the impact of the teachings of that reference on the question of inherency.  More importantly, the transcript reveals that Judge Hardman essentially accepted Applicants’ arguments on the relevance of Holy ‘395, and agreed with the conclusion urged by the Declarant, Dr. Roeder (see p. 16, l. 24 – p. 17, l. 3).  The bottom line here is that the Opinion of the Board incorporated these erroneous conclusions in reaching the decision that the references cited in the rejections of record failed to establish an inherency sufficient to reject the claims as obvious (see Opinion, p. 8, 2nd para.).  See also p. 10, 1st para.:  
As such, there is no reason why a person of ordinary skill in the art would have expected that these crystals would have been washed from the matrix during the preparation process. The better reading is to take Holy' s statement at face value-the calcium phosphate crystals were trapped in the resulting scaffolds-i.e., not exposed in the pore voids.  This reading of Holy is consistent with Dr. Roeder's testimony, which states:  “Holy neither shows nor suggests that the trapped reinforcement particles are exposed on any surface of the scaffold.”
	With respect to Holy ‘395, the Examiner reiterates that this reference was not cited in the rejections under consideration before the Board, nor do the instant rejections cite to this reference.  
	Specifically, Dr. Roeder, Declarant and named inventor, stated to the Board that “this Holy and prior references disclose they also had encapsulated reinforcements that were not exposed” (see p. 16, ll. 20 – 22).  The most recent Roeder Declaration, submitted by Applicants with their Response on 7 September 2022, also states that “[t]he calcium phosphate reinforcements were shown to be encapsulated and not exposed.”  Of the Declarations considered by the Board, the Roeder Declarations submitted 25 September 2017 (see ¶14.a.) and 2 March 2018 (see ¶9) contained similar misstatements.
	However, in looking further to the explicit teachings of Holy ‘395, the Examiner notes that, although the reference does not explicitly state that the reinforcement particles are “exposed” on the pore walls, nowhere does the reference state that the particles are “encapsulated” or “encased,” as stated by Applicants.  The reference discloses in Example 6 that calcium phosphate particles were added to a mixture of polymer and glucose crystals as embodied in Example 1, and that, as has been cited by Applicants, the calcium phosphate particles were “trapped” in the polymer matrices of the resulting porous scaffold (see ¶[0112]).  
The issue of interpretation of the meaning of “trapped,” as opposed to “encapsulated” or “encased,” was addressed in the Board Opinion, in which the Board concluded that the term should be interpreted to mean that “the calcium phosphate crystals were trapped in the resulting scaffolds-i.e., not exposed in the pore voids.  This reading of Holy is consistent with Dr. Roeder's testimony” (see p. 10, 1st para.).  However, it is the Examiner’s position that this interpretation is logically and grammatically incorrect, and inconsistent with the express teachings of the reference.  What the Board panel apparently did not appreciate, and which Applicants failed to point out, is that the reference used the term “encased” only in describing prior art approaches to the formation of non-porous implant materials that are composites of calcium phosphate ceramic particles and a bioadsorbable polymer.  These materials are prepared by mixing a powder of calcium phosphate with a polymer, and heating the mixture via microwave energy to form a molten polymer coating around the ceramic particles, thus totally encasing the particles (see ¶[0007]).  The reference explicitly stated that an objective of their disclosed invention was to improve over these prior at materials, thus at least suggesting that their materials were different from, and better than, materials in the prior art.  
The Examiner would first point out that melt mixing of polymer and ceramic is not the process used in Examples 1 and 6 of Holy ‘395 to form porous, ceramic-reinforced scaffolds, and that the referenced prior art materials are not designed to be porous (no porogen present).  Thus, the reference clearly demonstrates an appreciation of the grammatical and technical differences between a solid polymer matrix in which ceramic particles are “encased” (or encapsulated), and a porous polymer matrix in which the process step of including a sacrificial porogen does not result in loss of the ceramic reinforcement particles.  It is the Examiner’s position that if ceramic particles in the disclosed scaffolds were completely encased within the polymer matrix, then the reference would have expressly taught such, and that, consequently, use of the term, “trapped,” should be given its primary, logical meaning, as evidenced by Merriam-Webster,1 of “holding” or retaining the ceramic particles within the porous scaffold, but not totally encapsulated in the porous polymer matrix of the scaffold.
	The Declaration points to a number of asserted differences between the processes of the cited art and that used in the preparation of the composite material of the instant invention.  However, it is the Examiner’s position that the majority of these alleged differences are not controlling.  First of all, Yuan ‘408 does not limit the porogen removal process to a melt mixing process (cf. Declaration, ¶12(a)).  Furthermore, as has been addressed in the above rejection, the Declaration has failed to establish that the chemical identity of the porogen of Yuan ‘408, which identity dictates the chemical steps to 100% remove it from the PEEK blend, would result in a different structure for the final porous material.  A porous material obtained from a mixture of porogen and polymer, after removal of the porogen by methods dictated by the choice of porogen material, would be identical to a porous material that uses a different porogen, such as the sodium chloride used by Applicants.  
	Furthermore, Applicants’ arguments in this regard again improperly focus on an embodiment of the invention disclosed in Yuan ‘408 that is not relevant to any proper comparison between the prior art and the processes used to prepare the materials of the invention (see Decl., ¶13.(a):  “Yuan forms a PAEK blend with polyimide by mixing both polymer components in a molten state (melt mixing), such as by melt compounding.” (emphasis added). “Mixing a potentially high-volume fraction of reinforcement particles within a molten polymer (e.g., compounding) is problematic due to wear on equipment, high melt viscosity, and attrition of the inorganic phase leading to impurities and non-uniform mixing.”).  In addition, the transcript of the Board hearing, at p. 9, ll. 13 – 22, sets forth Judge Hardman’s thinking on the lack of relevance of comparisons to melt mixing processes from the cited art.  Finally, the Board opinion, to which Applicants frequently refer, explicitly states:
Appellant further cites the Fifth Roeder Declaration, which discusses preparation of a scaffold prepared according to a process that "approximat[ed] the Yuan melt mixing process." Appeal Br. 6.  According to Appellant, the "resulting scaffold had HA whisker reinforcements embedded within the PAEK polymer with negligible exposure."  Id.  We are not persuaded by this experimental evidence.  Yuan discloses both a wet mixing process (or "solution [ wet] process"), and a melt-mixing process.  Yuan 10:16-37.  The Examiner's rejection is based on Yuan's wet mixing process. See Final Act. 16 (citing wet mixing process), id. at 18-19 (stating that Yuan "discloses a wet mixing process that is substantially the same as the process disclosed and claimed by Applicants"); Ans. 8 ( citing wet mixing process).  Because the basis for the rejection relied on Yuan's solution [wet] process, we find the experimental work conducted on the melt-mixing process to be of little probative value to the question of whether the Examiner's asserted prior art combination inherently results in the exposure of the reinforcement particles in the pore struts.
	Thus, the Declarant’s arguments with respect to melt mixing as disclosed by Yuan ‘408 are misplaced and ineffective.
	The Declaration goes on to address alleged distinctions between the “solution mixing” process disclosed in the Yuan ‘408 reference and the process used by Applicants, largely on the basis that “[s]olution mixing is problematic because suitable solvents for PAEK (e.g., concentrated sulfuric acid) are few and fraught with safety concerns” further arguing that “mixing within either a molten or dissolved polymer would be expected to result in encapsulation of reinforcements such that they are not exposed on as-molded surfaces.”  However, although acknowledging that Yuan ‘408 discloses the use of a “high boiling” solvent, the Declaration focuses, as cited above, on concentrated sulfuric acid as the (only?) solvent for PAEK/PEEK.  In this regard, the Examiner notes that the reference, at Col. 10, ll. 35 – 37, states that the high boiling solvent can be “diphenyl sulfone, benzophenone, tetramethylene sulfone, and the like,” with no mention of concentrated sulfuric acid.  The Declarant also testified at the Board hearing that “PEEK is insoluble, in anything except for concentrated sulfuric acid” (see p. 12, ll. 4 – 5), which statement is at odds with the explicit teachings of the reference.  Unfortunately, the transcript reveals that Judge Hardman apparently adopted Applicants’ statement concerning solution processes for mixing of polymer and porogen:  “the Holy reference had though a different polymer where Yuan has the PAEK, Holy has a different polymer, but I think you addressed that already saying that the Holy process could not have them [sic] performed with the PAEK unless you use the sulfuric acid” (see p. 16, l. 24 – p. 17, l. 3).  As a further note, Holy ‘395 uses a biodegradable polymer, such as PLGA, which is the primary reason that the later obviousness rejections no longer relied on the reference.  
The Declarant further testified to the Board that, of the two mixing processes disclosed in Yuan ‘408, the melt-mixing process was favored and, consequently, the solution mixing process was “disfavored.”   It is the Examiner’s position that such distinction is irrelevant to the ultimate question of patentability.  Applicant’s arguments in this respect, that focus on one specific embodiment from the reference, and not to the teachings of the reference as a whole, is an improper focus on this one embodiment, and ignores what the entire reference discloses or suggests to the skilled artisan.  See MPEP § 2123:  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
	Further, Declarant agreed with Judge Schneider before the Board that the initial powder mixing process used by Applicants results in “better” distribution of the reinforcement particles in the mixture of components (polymer/reinforcement particles/porogen) than the solution or melt-mixing processes of the cited art, and that this “more uniformed distribution” of the components is what contributes to exposure of the anisometric reinforcement particles on the pore walls within the porous polymer matrix (see p. 15, ll. 4 – 22).  However, it is the Examiner’s position that the focus on an initial mixing process is misplaced and that removal of the porogen is the key process step in determining the final structure of the composite materials.  As has been addressed above, the Declarant’s statements with respect to solution mixing, as requiring the use of concentrated sulfuric acid to achieve dissolution of the components, is technically inaccurate.  Indeed, looking further at the explicit teachings of Yuan ‘408, the reference discloses a solution-based process for mixing of the matrix polymer/PEEK and the porogen that results in a “polymer blend powder” (see Col. 14, ll. 13 – 22, Ex. 1).  Given the logical structure of the rejection of record as an obviousness rejection, legally requiring a combination of the teachings of the cited references to reach the invention as claimed, the skilled artisan would use a combination of PEEK, as taught by Trieu ‘742, and anisometric HA whiskers, as taught by Roeder WO ‘746, along with a porogen, as taught by Yuan ‘408 to prepare porous composite polymer matrices for spinal implants.  Thus, the skilled artisan would most likely take the PEEK/porogen powder mixture of Yuan ‘408 and further mix that powder with the anisotropic HA whiskers of Roeder WO ‘746.  Thus, the more appropriate focus on mixing, should it be necessary to even address that process step, should look to the mixing processes of Trieu ‘742.  That reference discloses the preparation of “a homogeneous mixture of a biocompatible polymer and a bioactive particulate ceramic” (see ¶[0022]), that is achieved by known polymer mixing methods, such as “blending, extrusion, and solvent suspension” (see ¶[0034]).  Regardless of how the skilled artisan would choose to achieve that mixture, the key here is that the resulting mixture is “homogeneous,” as that term would be understood in the art.  It is the Examiner’s position that such a homogeneous mixture would effectively constitute an “ideal” result and that whatever process Applicants use to achieve their initial mixture of components could achieve no better, or a more uniform, mixture than that according to Trieu ‘742.  In essence, the result of the combination of the teachings of the cited references achieves a mixing that is at least as uniform as that achieved by Applicants, if not better, and would lead to a uniform mixture of components that is substantially identical to that achieved by Applicants.  The key, then, as far as processes go, as has been stated above, is the process for creating porosity in an article formed from the homogeneous  mixture of components.  That process, as discussed at length above, is removal of the uniformly distributed porogen component by what amounts to a chemical process – decomposition and removal of the polyimide porogen of Yuan ‘408, or the dissolution and leaching out of the water-soluble NaCl porogen of Applicants.  It is the Examiner’s position that the identity of these processes, used with the same components from the prior art as utilized by Applicants, would necessarily lead to a composite material that is substantially identical to the claimed material, particularly in light of the relative loadings of the components, and the high degree of porosity (as high as 95% vol), consistent with the teachings of the cited art.
In this regard, Applicants are remined that, although the instant application has withdrawn claims directed to processes for preparing composite implant materials (see claims 13 – 20), none of the pending claims recite process-related limitations.  Even if the claims recited such limitations, those limitations are only relevant to the question of patentability if the process steps result in a material that differs in structure, composition, or function.  "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing a nonobvious difference between the claimed product and the prior art product.  See MPEP § 2113:
Even though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.
	
Consequently, Declarant’s argument based on broad general statements that the processes used by the cited art would not lead to reinforcement particles exposed on pore walls within the polymer matrix, that argument, as addressed above, is unpersuasive.
	The Declarant further argues, at ¶¶ 7 – 11, that a theoretical treatment based on a calculation of a “maximum packing factor” relating to “the volume percentage of the reinforcements or particles within the polymer matrix,” according to a brief excerpt from Chawla (1998), represents a volume loading factor below which the non-spherical reinforcement particles would be fully contained within the polymer matrix and, thus, not exposed on pore walls (“struts”), and “is not affected by percentage porosity of the scaffold.”
	It is the Examiner’s position that this treatment lacks the rigorous foundation sufficient to control on the issue of patentability.  Specifically, the Declaration does not provide any information on the nature of the variables in the expression from Chawla (1998), nor any assumptions necessary for application of the expression provided in the reference excerpt, nor specific values for those variables to allow calculation of the maximum packing factor, nor how the expression calculates the packing factors cited by Declarant.  The Examiner would further note, as best as can be discerned from the provided excerpt, that it appears that the expression does not lend itself to calculation or application of a packing factor for fiber-reinforced porous composites, particularly with porosity as high as 95% vol., although the Declarant claims, without explanation, that porosity does not enter into the calculation.   
	As has been stated in the above rejections, it has been the Examiner’s position that, when removing a porogen that is present at a loading as high as 95% wgt, from an intimate mixture comprising whisker-shaped reinforcement particles (at a loading of 60% vol) and polymer, it is inconceivable how that removal process would NOT necessarily result in at least a portion of at least one anisometric reinforcement particle peeking out of a single pore wall within the polymer matrix.  Looking at the porous composite materials from a more general perspective, the Examiner notes that, at the high end of claimed porosity (95%), there is very, very little of the polymer left in the composite.  Factor in the loading of the anisometric reinforcement particles, at 60% vol, logic, rather than theoretical treatments, leads one to the inescapable conclusion that the particles would necessarily be exposed.  
The Declaration further relies on a schematic purporting to illustrate how, at different reinforcement particle loadings and different porosities, it is possible for all of the reinforcement particles to be fully embedded within the polymeric matrix, and not extend from the pore walls of the matrix.  However, as with the application of a “maximum packing factor,” the Declarant does not provide a sufficient foundation necessary for a rigorous analysis that could justify its application to the question of patentability.  The schematics raise the critical question of how were these figures generated?  Are they prepared in a graphics program such as Adobe Illustrator, where the final illustration is designed to reflect the desired result of no exposure?  Are they generated by a rigorous analysis of real data based on accepted technical and/or engineering processes?  Without knowing more about how these schematics were prepared, they cannot be given serious consideration.
As a final note on the question of HA particles being “exposed” on pore walls, the Examiner would suggest a comparison between the schematics provided with the Declaration and Figure 3 of Roeder WO ‘746, a secondary obviousness reference described at length above.  Based on the logic applied in the rejections of record, this reference reads on almost all of the limitations of the base claims, except for porosity.  Thus, FIG. 3 illustrates the distribution of anisometric HA reinforcement particles within a solid PEEK matrix.  Consistent with the obviousness rejection, one of ordinary skill in the art, motivated by the goal of improving the osteogenic properties of implants comprising the composite materials, would modify the PEEK/HA composite material of FIG. 3 by introduction of significant porosity into the material, according to the teachings of Yuan ‘408.  To make the suggested comparison, imagine FIG. 3 with a sufficient representation of the maximum loading of reinforcement particles.  Finally, modify the illustrated composite by removal of 95% of the polymer to create interconnected porosity.  As has been stated above, it strains credulity to believe that, during the removal of 95% of the polymer matrix, the reinforcement particles would align and pack themselves into the remaining polymer of the matrix to result in the schematics provided by Declarant.
Thus, based on the discussion above, the Declaration is ineffective in rebutting the prima facie case of obviousness set forth above.
With respect to the double patenting rejections, Applicants request that the Office allow them to defer a response to these rejections until “the rejections lose their provisional status.”  Such response, effectively requesting the rejections to be held in abeyance, is not a proper response to a rejection.  Rather, a request to hold a matter in abeyance may only be made in response to an OBJECTION or REQUIREMENTS AS TO FORM (see MPEP 37 CFR §§ 1.111(b) and 714.02).  Thus, the double patenting rejections of record have been maintained as Applicants have taken no action regarding these rejections at this time.
	Consequently, Applicants’ arguments are unpersuasive, and claims 1 – 12 stand rejected pursuant to 35 U.S.C. § 103.
NO CLAIM IS ALLOWED.
CONCLUSION
Any inquiry concerning this communication or any other communications from the examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David J Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTP Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619
	
	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619                                                                                                                                                                                           


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 1 a: to catch or take in or as if in a trap : ENTRAP
              b: to place in a restricted position : CONFINE
               // trapped in the burning wreck
           2: to provide or set (a place) with traps
           3  a: STOP, HOLD
              // these mountains trap rains and fogs generated over the ocean